Citation Nr: 0209980	
Decision Date: 08/15/02    Archive Date: 08/21/02	

DOCKET NO.  99-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the assignment of an original compensable 
rating for status post stress reaction/fracture of the third 
right toe.

(The issue of service connection for arthritis of multiple 
joints, to include the left hip, knees and lumbar spine, will 
be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection and assigned a 
zero percent rating for status post stress reaction/fracture 
of the third right toe, and denied service connection for a 
bilateral foot disability and arthritis of multiple joints.  
The claims folder was subsequently transferred to Cleveland.

An RO decision during this appeal granted service connection 
for bilateral pes planus and assigned a 10 percent rating for 
that disability.  As the veteran has not filed a notice of 
disagreement with the disability evaluation assigned for his 
foot disability, that issue is not in appellate status.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir.1997) v

The Board is not, at this time, considering the claim of 
entitlement to service connection for arthritis of multiple 
joints, to include the left hip, knees and lumbar spine.  
Rather, the Board is undertaking additional development of 
this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue now decided on appeal has been 
requested or obtained.

2.  The veteran's service-connected stress reaction/fracture 
of the right third toe is not productive of any functional 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of an original compensable 
rating for status post stress reaction/fracture of the third 
right toe have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO has clearly informed the 
veteran of the evidence necessary to substantiate his pending 
claim and has offered to assist the veteran in collecting any 
evidence he may identify.  The veteran has been notified of 
the evidence necessary to substantiate his pending claim by 
the February 1999 rating decision, the June 1999 Statement of 
the Case, the June 2000 and April 2002 Supplemental 
Statements of the Case, and during a personal hearing 
conducted at the RO in February 2000.  He has been informed 
through these documents as to what evidence VA would secure 
and what evidence he must submit to substantiate his claim.  
All known available evidence has been collected for review 
and the veteran has been provided examinations that are 
adequate for rating purposes.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
RO considered all of the relevant evidence and applicable law 
and regulations.  All development necessary under VCAA has 
been completed.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of the normal excursions of movements in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight bearing.  For the purpose of rating 
disability from arthritis, a single toe is not considered a 
major joint nor may it be considered as a group of minor 
joints.  

The veteran's right third toe has been rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a foot 
injury.  A foot injury must result in moderate disability to 
warrant a 10 percent evaluation, moderately severe disability 
to warrant a 20 percent evaluation, and severe disability to 
warrant a 30 percent evaluation.  

Other diagnostic codes which might be considered by analogy 
would include 38 C.F.R. § 4.71a, Diagnostic Code 5282, which 
provides a noncompensable evaluation for a single hammer toe.  
Unilateral hallux valgus which is severe (if equivalent to 
amputation of the great toe) or which has been operated upon 
with resection of the metatarsal head warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Analysis:  The veteran separated from active service in 
December 1971.  Following the filing of his initial claim in 
January 1998, and upon review of the service medical records, 
the RO granted service connection for status post stress 
reaction of the third right toe as directly related to 
military service.  A noncompensable evaluation was assigned 
in the absence of moderate symptoms associated with this 
particular disability.  When notified, the veteran disagreed 
indicating that he had a greater degree of disability of both 
feet than recognized by the service-connected toe.  
Thereafter, the RO construed the veteran's statement as a 
claim for an increased evaluation of the service-connected 
toe and an additional claim for service-connection for a 
bilateral foot disability (other than the right third toe 
disorder).  As noted in the introduction to this decision, 
the RO subsequently granted service connection and assigned a 
10 percent rating for the veteran's pes planus.  The sole 
issue for the Board's consideration is whether his service-
connected disability of the right third toe is productive of 
any functional impairment sufficient to warrant a compensable 
rating.  

In statements and sworn testimony, the veteran asserts that 
he had more than one stress reaction or fracture in his feet 
during service.  However, the VA examinations and private 
medical evidence submitted fail to reveal the existence of 
any other such fractures.   The veteran was provided a VA 
examination of the feet in November 1999, which revealed no 
evidence of functional impairment of the right third toe.  X-
ray studies of the feet revealed bilateral plantar spurs and 
flattening of the longitudinal arches.  The diagnostic 
impression from this examination, among others, was no 
clinical evidence of residuals of stress injury of either 
foot. 

In February 2000, a private physician (HY) confirmed a 
diagnosis of pes planus; this physician did not identify any 
right third toe disability.  In March 2000, the same 
physician wrote that had seen the veteran in the 1980's for 
his feet but did not have those files available anymore. 

In May 2000, the veteran was provided another VA examination 
of the feet.  After completing a review of the veteran's 
claims folder and an examination, the VA doctor's assessment 
was confined to the pes planus; there were no abnormal 
findings related to disability of the third right toe.

A clear preponderance of the evidence of record is against 
the assignment of a compensable rating for the veteran's 
service-connected residuals of a stress reaction or fracture 
of the right third toe.  The relevant medical evidence fails 
to show any functional impairment attributable to a right 
third toe disability.  There are no symptoms identified in 
conjunction with this injury which could be fairly classified 
as moderate sufficient to warrant the assignment of a 10 
percent evaluation.  

While certain disabilities may be rated by analogy to other 
closely associated schedular ratings, there are no symptoms 
identified relative to this particular injury which warrant 
such analogous rating.  As noted above, even a single 
hammertoe deformity warrants a noncompensable evaluation in 
accordance with the rating schedule.  The Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, there is no medical evidence 
to show functional limitation of the right third toe due to 
pain, flare-ups of pain, weakness, fatigue or incoordination.  
It is apparent that the veteran's chronic foot symptoms are 
not due to a right third toe disability.  Accordingly, the 
assignment of a compensable rating for the single toe 
disability is not warranted.

The Board does not have the authority to assign a higher 
extraschedular rating, under 38 C.F.R. § 3.321(b)(1), in the 
first instance, and under the circumstances of this case 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  Such factors are not present in this case.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim to the 
assignment of an original compensable evaluation for status 
post stress reaction/fracture of the third right toe.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).
ORDER

Entitlement to the assignment of an original compensable 
evaluation for status post stress reaction/fracture of the 
third right toe is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

